Case 1:20-cr-00603-PKC Document 62-1 Filed 09/13/21 Page 1 of 3




                     EXHIBIT A
Case 1:20-cr-00603-PKC Document 62-1 Filed 09/13/21 Page 2 of 3
              Case 1:20-cr-00603-PKC Document 62-1 Filed 09/13/21 Page 3 of 3




         5.       On August 30, 2021, I was informed by legal department that the Defendant was

missing personal property such as a Bible, a notebook containing research and information

concerning his case, legal documents, and more than one hundred personal photos. I searched in

and around the R&D Office and did not find his personal property.

         6.       I discussed with the legal department and it was related to me that Defendant

stated that he last seen his personal property in the R&D department at MDC Brooklyn.

      7.    The best to my knowledge, all that arrived to MCC New York belonging to

                         :::ty
Defendant was a manila folder.
         I ::;:��b:�e:,          of perjury that tlie foregoing       true and/co ect.
                                                                  ?              �
Dated:
         New York, New York
                                                                  /   �lf /
                                                        Trevor Connell
                                                        Correctional Systems Officer
                                                        Federal Bureau of Prisons
                                                        Metropolitan Correctional Center
                                                        New York




                                                   2
